DETAILED ACTION
This action is in response to the application filed on 4/6/2021.
Claims 1-22 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  
Claim 8 line 4, “the portsets” lacks sufficient antecedent basis. Claim 20 has a similar 
issue.
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata et al. (US Patent 10,534,601 B1) in view of Qu (US Patent 8,943,489 B1).
As to claim 1, Venkata teaches a method of upgrading a plurality of software defined networking (SDN) modules (e.g. modules of software version of PFC 304) executing on a host computer (e.g. server 12) , the method comprising:
while a first version of the SDN modules is executing on the host computer to perform traffic processing (col.5 lines 39-41: directing component 302 is a light-weight indirection module that functions to direct in-bound packet flows to an active PFC, such as PFC 304 and lines 59-67 –  For example, PFC 304 processes packets for traffic flows received and forwarded by virtual router 30A. Memory module 306 stores flow state information for PFC 304, such as network routing data and configuration state data. PFC 304 uses the flow state information stored within memory module 306 to steers received packets for the traffic flows to their destination (e.g., virtual machines executed by server 12A or next-hop destinations within switch fabric 14) , 
loading a second version of the SDN modules (e.g. upgraded PFC component) alongside the first version of the SDN modules such that the first and second versions of the SDN modules are executing on the host computer at the same time (see Fig.1 and associated text, e.g. col. 6 lines 48-51: ISSU process 312 dynamically, and in real time, spawns, for virtual router 30, a second PFC 304′ registered to directing component 302 and a second memory module 306′ within virtual router 30A. Further, ISSU process 312 spawns a second VR agent 35A′),
 	transferring responsibility for performing traffic processing from the first version of the SDN modules to the second version of the SDN modules (col.6 lines 56-62:    After the original VR agent 35A and the second VR agent 35A′ are synchronized, ISSU process 312 causes directing component 302 to seamlessly transition individual traffic flows flowing through the original PFC 304, along with its corresponding memory module 306, to the second PFC 304′, along with its corresponding memory module 306′).

Although Venkata teaches SDN modules (see Fig.1 and associated text), Venkata does not specifically teach saving runtime states from the first version of the modules and restoring the saved runtime states to the second version of the modules.
In an analogous art of updating software, however, Qu teaches saving runtime states from the first version of the modules (e.g. primary VM) and restoring the saved runtime states to the second version of the modules (e.g. secondary VM, See e.g. col.6 lines 6-9: saving/restoring routing states and forwarding states, taking a snapshot of routing states and forwarding states at a particular point in time, restoring a routing session based on a snapshot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkata to incorporate/implement the limitations as taught by Qu in order to provide a more efficient method of upgrading software of network devices while minimizing downtime.

As to claim 2, Venkata also teaches  wherein the first version of the SDN modules is an existing version of the plurality of SDN modules and the second version of the SDN modules is an upgraded version of the plurality of SDN modules (see col.14 lines 9-11 -  PFC 304′ is a newer software version of PFC 304 ).
As to claim 3, Venkata teaches SDN modules (see Fig.1 and associated text), but does not specifically teach unloading the first version of modules from the host computer after the saved runtime states have been restored in the second version of modules.
In an analogous art of updating software, however, Qu teaches  unloading the first version of modules from the host computer after the saved runtime states have been restored in the second version of modules (See e.g. col.6 lines 62-64  - after directing component 302 has migrated the traffic flows. ISSU process 312 deallocates the original PFC 304, memory module 306, and VR agent 35A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkata to incorporate/implement the limitations as taught by Qu in order to provide a more efficient method of upgrading software of network devices while minimizing downtime.

As to claim 6,  Venkata also teaches wherein the plurality of SDN modules comprises a virtual switch module that provides configuration for a plurality of virtual switches on the host computer, and transferring responsibility for performing traffic processing from the first version of the SDN modules to the second version of the SDN modules comprises disassociating a set of properties associated with a particular virtual switch from the first version of the virtual switch module; H433.0120directly swapping the particular virtual switch from the first version of the virtual switch module to the second version of the virtual switch module and associating the set of properties with the second version of the virtual switch module (See col.5 lines 42-45 Directing component 302 is further configured to switch or redirect in-bound packet flows from active PFC 304 to an upgraded PFC, such as PFC 304′, during an ISSU of virtual router 30, and col.6 lines 57-61 -  after the original VR agent 35A and the second VR agent 35A′ are synchronized, ISSU process 312 causes directing component 302 to seamlessly transition individual traffic flows flowing through the original PFC 304, along with its corresponding memory module 306, to the second PFC 304′, along with its corresponding memory module 306′,  lines 65-67- col.7 line 1: Accordingly, virtual router 30 may continue forwarding individual traffic flows via second PFC 304′ and second memory module 304 while retaining flow state information for the various network traffic flows).
As to claim 10, Venkata also teaches wherein saving runtime states from the first version of the SDN modules comprises sending a trigger to a virtual router module executing on the host computer to cause the virtual router module to begin state collection (See col 13 lines 28-35- While PFC 304 is in service, VR agent 35 synchronizes flow state information, such as network routing and configuration state data, with VR agent 35′. VR agent 35′, in turn, pushes memory module 306′ into kernel space 112 and installs the flow state information in new flow tables 310′ of new memory module 306′. VR agent 35 further synchronizes flow information and any other existing state information with VR agent 35′. Any new state created in memory module 306 during this operation will be synced to memory module 306′ by VR agent 35 and VR agent 35′ before VR agent 35 installs the new state in memory module 306).
As to claim 11, Venkata also teaches wherein, in response to receiving the trigger, the virtual router module requests configuration data from a control plane that manages routing information for the virtual router module on the host computer, receives the configuration data from the control plane, and sets a flag indicating that the state collection is complete (See col.13 lines 1-11-   VR agent 35 may be a user space 111 process executed by server 12. VR agent 35 includes configuration data, virtual routing and forwarding instances configurations, and policy data. VR agent 35 exchanges control information with one or more virtual network controllers (e.g., VNC 22 of FIG. 1). Control information may include, virtual network routes, low-level configuration state such as routing instances and forwarding policy for installation to VR agent 35, and policies. VR agent 35 may also report analytics state, install forwarding state to flow tables 310 of memory module 306).

As to claim 12, Venkata also teaches wherein the SDN modules comprise a plurality of datapath modules and a plurality of control plane modules (See Fig.1 and associated text, e.g. col.5 lines 39:  the functions of virtual router 30A may be implemented by directing component 302, packet forwarding component (PFC) 304, and memory module 306 and col.6 lines 26-28; Generally, PFC 304 processes packets according to “slow-path packet processing” or “fast-path packet processing and col.6 lines 13-15: VR agents 35 execute in user space and operate as a proxy for control plane messages between virtual machines of server 12 and VNC 22).
As to claim 14, the limitations of medium claim 14 are substantially similar to the limitations of method claim 1 and therefore it is rejected for the reason stated above.
As to claim15,  the limitations of medium claim 15 are substantially similar to the limitations of method claim 2 and therefore it is rejected for the reason stated above.
As to claim 16,  the limitations of medium claim 16 are substantially similar to the limitations of method claim 3 and therefore it is rejected for the reason stated above.
As to claim 18,  the limitations of medium claim 16 are substantially similar to the limitations of method claim 6 and therefore it is rejected for the reason stated above.

As to claim 21,  the limitations of medium claim 21 are substantially similar to the limitations of method claims 10 and 11 and therefore it is rejected for the reason stated above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Venkata et al. (US Patent 10,534,601 B1) in view of Qu (US Patent 8,943,489 B1), as applied to claims 1 and 14 above, and further in view of Chigurapati et al (US Patent 8,782,632 B1).
As to claim 9,  Venkata in view of Qu teaches the limitations of claim1, but does not specifically teach wherein the method is performed by a runtime migrator module that is loaded prior to loading the second version of the SDN modules and unloaded after the plurality of SDN modules are upgraded.

In analogous art of upgrading software, however, Chigurapati teaches a runtime migrator module that is loaded prior to loading the second version of the SDN modules and unloaded after the plurality of SDN modules are upgraded (see col.11 lines 1-6: CPU 402 includes a code migration module 426 configured to allow CPU 402 to migrate from an old release of microcode to a newly released microcode while allowing the NP to continue routing incoming packets in response to the result from the first lookup result region in the LUT and col. 9 lines 42-47 The ISUM, in one aspect, controls timing regarding when processing logic of NPC 312 should migrate from V1VM 330 to V2VM 332. To synchronize execution sequence between V1VM 330 and V2VM 332, execution status and sequence states stored in checkpoint memory 334 are used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Venkata in view of Qu to incorporate/implement the limitations as taught by Chigurapati in order to provide a more efficient method of upgrading software of network devices.

Allowable Subject Matter
Claims 4, 5, 7, 8, 13, 17, 19, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192/2194